PER CURIAM.
This disciplinary proceeding by The Florida Bar against the respondent, William P. Owen, Jr., a member of The Florida Bar, rests upon four counts of commingling funds of clients and failure to use entrusted funds for the appropriate purposes. This cause is before us upon findings of the referee and recommended discipline of disbarment. No petition for review has been filed by either respondent or The Florida Bar.
The referee found respondent guilty of “gross misconduct in regard to the maintenance and handling of funds entrusted to him” in violation of Florida Bar Code of Professional Responsibility, Disciplinary Rules 9-102(A) and 9-102(B)(3) and (4), and Rule 11.02(4) of the Integration Rule of The Florida Bar. Counts II and IV allege that respondent was entrusted with funds by clients for specific purposes and that his checks to the receiving parties were returned due to insufficient funds, despite the clear requirement of Integration Rule 11.-02(4) that money entrusted to an attorney for a specific purpose be held in trust and used only for that purpose. Count I alleges that respondent, as personal representative and attorney for an estate, commingled the assets of a revocable trust which he controlled for the estate with his personal funds and with funds of other clients. As a result, the trust funds were never fully and properly disbursed to the beneficiaries of the trust fund as required by its terms. Respondent also failed to provide the beneficiaries with a full and accurate accounting of the estate assets. Count III states that respondent was entrusted with funds for the express purpose of effecting repairs upon real estate for a client. After expiration of the time period set forth in the related escrow agreement, respondent neither returned the unexpended funds to the seller, made a proper accounting to the parties involved, nor deposited the money in the registry of the circuit court for equitable disposal.
We have reviewed the record and agree with the referee’s findings and recommendation of guilt. We further agree that these flagrant violations of the cited trust rules require disbarment.
Accordingly, William P. Owen, Jr., is hereby disbarred, effective immediately. The filing of a motion for rehearing shall not alter the effective date of this disbarment.
Execution is directed to issue for the costs of these proceedings against the respondent in the amount of $284.45.
It is so ordered.
ADKINS, Acting C. J., and OVERTON, ENGLAND, ALDERMAN and MCDONALD, JJ., concur.